Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/14/2022 has been entered.
 
Response to Arguments
Applicant's arguments filed 10/14/2022 have been fully considered but they are not persuasive. 
	Applicant argues that claims 1-16 are patentably distinguish over claims 1-9 of US Patent No 11,011,313 in view of Amano or JP ‘998 for at least the reasons discussed below with respect to the rejections under 35 U.S.C. § 103. Accordingly, it is respectfully requested that these rejections be withdrawn.  
It is noted that applicant has not explained how the claims avoid the references or distinguish from them.  The examiner maintains the double patenting rejection of record.
	Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-9 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-9 of U.S. Patent No. 11,011,313 (‘313) in view of Amano et al. (US 5,251,094). 
Regarding claim 1, ‘313 discloses a multilayer ceramic capacitor comprising: a body having first and second surfaces opposing each other, third and fourth surfaces connected to the first and second surfaces and opposing each other, and fifth and sixth surfaces connected to the first to fourth surfaces and opposing each other, the body including a dielectric layer and internal electrodes disposed to be alternately exposed to the third and fourth surfaces with the dielectric layer interposed therebetween (C: 1, L: 1-9); and 
first and second external electrodes including connection parts respectively disposed on the third and fourth surfaces of the body, band parts disposed to extend from a respective connection part to portions of the first, second, fifth, and sixth surfaces of the body, and corner parts in which the connection parts and the band parts are contiguous (C: 1 L:10-19), wherein a thickness of each of the external electrodes is 50 nm to 2 µm, and when a thickness of each of the connection parts is defined as t1, a thickness of each of the band parts is defined as t2, and a thickness of each of the corner parts is defined as t3, t2/t1 satisfies 0.7 to 1.2, and t3/t1 satisfies 0.7 to 1.0 (C: 1, L: 20-25), 
the external electrodes include a first electrode layer in contact with the body and a second electrode layer disposed on the first electrode layer, the first electrode layer includes at least one of Ti, Cr, NiCr, TiW, TiN, and TaN (C:11, L: 1-3), and the second electrode layer includes Al  (C: 8, L: 1-2).
Claim 1 of ‘313 does not disclose the first electrode layer includes at least one of Cr, NiCr, TiW, TiN, and TaN, and the second electrode layer includes at least one of Cu and Al.
Amano et al. disclose an external electrode that comprises a Cr first electrode layer (14 – C: 4, L: 29-31) and a copper second electrode layer (15 – C: 5, L: 35-41). 
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to form the first electrode layer to include at least one of Ti, Cr, NiCr, TiW, TiN, and TaN, and the second electrode layer to include Al, since such a modification would form a first electrode layer having high adhesiveness to the ceramic component and a second electrode layer having high conductivity.    
Regarding claim 2, ‘313 discloses a thickness variation of the connection parts is 10% or less (C: 2, L:1-2).
Regarding claim 3, ‘313 discloses a thickness variation of the band parts is 10% or less and a length variation of the band parts is 10% or less (C: 3, L: 1-3). 
Regarding claim 4, ‘313 discloses the external electrodes are sputtered layers (C: 4, L: 1-2).
Regarding claim 5, ‘313 discloses the external electrodes are sputtered layers formed using a barrel-type sputtering method (C: 5, L: 1-3).
Regarding claim 6, ‘313 discloses a thickness of the first electrode layer is 10 to 100 nm (C:6, L:1-2).
Regarding claim 7, ‘313 discloses the first and second electrode layers each have an undercut shape in which ends of the band parts have a circular side wall (C: 1, L: 26-29).
Regarding claim 8, ‘313 discloses a plating layer formed on the external electrodes (C: 9, L: 1-3).
Regarding claim 9, ‘313 discloses the first electrode layer contacts with the body (C: 1, L: 10-11).

Claims 10-16 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-9 of U.S. Patent No 11,011,313 (‘313) in view of Takahashi (JP 2012243998).
Regarding claim 10, ‘313 discloses a multilayer ceramic capacitor comprising:
a body having first and second surfaces opposing each other, third and fourth surfaces connected to the first and second surfaces and opposing each other, and fifth and sixth surfaces connected to the first to fourth surfaces and opposing each other, the body including a dielectric layer and internal electrodes disposed to be alternately exposed to the third and fourth surfaces with the dielectric layer interposed therebetween (C: 1, L: 1-9); and
first and second external electrodes including connection parts respectively disposed on the third and fourth surfaces of the body, band parts disposed to extend from a respective connection part to portions of the first, second, fifth, and sixth surfaces of the body, and corner parts in which the connection parts and the band parts are contiguous (C: 1, L: 10-19),
wherein a thickness of each of the external electrodes is 50 nm to 2 µm, and when a thickness of each of the connection parts is defined as t1, a thickness of each of the band parts is defined as t2, and a thickness of each of the corner parts is defined as t3, t2/t1 satisfies 0.7 to 1.2, and t3/t1 satisfies 0.7 to 1.0 (C: 1, L: 20-25), 
the external electrodes include a first electrode layer and a second electrode layer disposed on the first electrode layer, and the first electrode layer includes at least one of TiW, TiN, and TaN (C: 11, L:1-3 ).
Claim 1 of ‘313 does not disclose the first electrode layer includes at least one of TiW, TiN, and TaN, and the first electrode layer has a greater thickness than the first electrode layer.
Takahashi disclose a first electrode layer that comprises TiN, and TaN [0015].
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to form the first electrode from TiN or TaN, since such a modification would form an external having a hydrogen barrier layer that prevents moisture from entering into the component.
It is known in the art to form a first layer of an external electrode having a thickness of greater than a second layer of the external electrode.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to form the first layer to have a thickness greater than the second layer, since such a modification would form a multilayer ceramic capacitor having desired layer of moisture protection.
Regarding claim 11, ‘313 discloses the second electrode layer includes at least one of Cu and Al(C: 8, L:1-2), (Cu – Takahashi – [0016]).
Regarding claim 12, ‘313 discloses the first electrode layer contacts with the body (C: 1, L: 11).
Regarding claim 13, ‘313 discloses ends of the band parts of each first electrode layer have an undercut shape in which the second electrode layer overhangs the first electrode layer without contacting the body (C: 1, L: 26-29).
Regarding claim 14, ‘313 discloses a thickness of the first electrode layer is 10 to 100 nm (C: 6, L: 1-2).
Regarding claim 15, ‘313 discloses a thickness variation of the connection parts is 10% or less (C: 2, :1-2).
Regarding claim 16, ‘313 discloses a thickness variation of the band parts is 10% or less and a length variation of the band parts is 10% or less (C: 3, L: 1-3).
Conclusion




Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC THOMAS whose telephone number is (571)272-1985. The examiner can normally be reached Monday-Friday, 6:00 AM-2:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Dole can be reached on 571-272-2229. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ERIC W THOMAS/Primary Examiner, Art Unit 2848                                                                                                                                                                                                        
ERIC THOMAS
Primary Examiner
Art Unit 2848